DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding the claimed “ring resonance frequency” (claim 1) and “circular resonance frequency” (claim 3), this would appear to refer to what other prior art references refer to as “zero-order mode” resonance. See paragraph [0027] of Yabe (US2016/0036291) discussing a “circular 0-order mode … in which the stator … vibrates in phase in the radial direction of the motor”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 refers to a “pre-measured ring resonance frequency of the stator” and claim 3 refers to “pre-measured circular resonance frequency of the stator”. Given that the stator is in the process of being made by stacking the steel sheets, it is unclear how the ring/circular resonance frequency can be pre-measured.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Goraj (“Rotor Dynamics and Stator Vibrations of a Novel IPM Synchronous Motor”) in view of Aota (WO2017/082392A1). 
Goraj discloses performing modal analysis on resonance modes of a motor stator (see section 6 and Fig. 9), there being multiple resonance modes. Mode 0,1 (radial deformation) is understood to correspond to the claimed ring resonance frequency (i.e. the “circular resonance frequency” in claim 3). Mode 1,0 (first axial bending vibration) is understood to correspond to the claimed bending resonance frequency. The mode 0,1 resonance frequency is 8083 Hz, and the mode 1,0 resonance frequency is 4692 Hz symmetric and 4695 Hz anti-symmetric. One of ordinary skill in the art understands the stator is formed by stacking and fixing steel plates (see “stack” in the paragraph below Fig. 10). However, Goraj does not actually discuss manufacturing a stator by stacking and securing steel plates, and measuring the vibration modes.
It is known to manufacture stators by stacking and securing a plurality of steel plates. See abstract and Fig. 8 of Aota, showing stator 20 comprising stacked steel sheets 10, secured using adhesive (resin 21). In view of the teachings of Aota, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to manufacture the stator of Goraj by stacking and securing steel sheets as taught by Aouta, as this is the conventional stator manufacturing technique. It would have also been obvious to measure the resonance frequency for each of the various resonance modes studied 
Regarding claim 2, Aota discloses that the resonance frequency of the stator core can be changed by adjusting the injection amount of the resin 21 (see last sentence of section (4) of the translation. Inherently, adjusting the amount of resin would also adjust the stack strength of the stator core.
In view of the teachings of Aota, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to adjust the amount of resin used to secure the steel sheets, thereby adjusting a resonance frequency of the stator core, and as a result, adjusting the stacked strength of the stator core.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, in combination with all other claim limitations, “deteriorating the adhesive such that a bending resonance frequency of the stator does not overlap with a pre-measured circular resonance frequency of the stator”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729